DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed July 25, 2022.
Claims 1-2, 9, and 11 have been amended.
Claims 3 and 10 have been cancelled
Claim 13 has been newly added
Claims 1-2, 4-9, and 11-13 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments filed July 25, 2022 have been fully considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luckay et al. (U.S. P.G. Pub. 2018/0158018 A1), hereinafter Luckay, in view of Ferguson et al. (U.S. P.G. Pub. 2019/0114564 A1), hereinafter Ferguson, in view of Rademaker (U.S. P.G. Pub. 2012/0030133 A1), Rademaker.

Claim 1. 
Luckay discloses a vehicle comprising: 
a first bay configured to accommodate a ground-based moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; [0052], [0062] autonomous delivery units are stored in the mothership; Fig. 2B items 252, 254; [0057] dispense outbound items; [0058] autonomous delivery unit drives to inbound and outbound portions of the mothership; [0061] mothership embodiments may include any combination of components and functionalities; [0062], [0064] ramp); 
a second bay configured to accommodate a flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; Fig. 2C Item 262; [0052] autonomous delivery units are stored in the mothership; [0060], [0066] mothership includes top hatches 262 to accommodate aerial autonomous delivery units; [0061] mothership embodiments may include any combination of components and functionalities); 
a cargo hold connected to both the first bay and the second bay, and configured to store a package which is movable to either the ground-based moving body or the flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; [0055] mothership includes item storage; [0056] robotic arm may place an item from within the mothership onto an autonomous delivery unit; [0057] items can be placed onto the autonomous delivery units within the mothership; [0062], [0066] freight bay); 
a first memory (Luckay Fig. 7 [0081], [0083] memory 775); and 
a first processor connected to the first memory (Luckay Fig. 7 [0081], [0082] control computer; [0084] control computer performs operations stored on the memory), 
Luckay does not disclose the following limitations, but Ferguson does:
the first processor being configured to: 
detect, using one or more environmental sensors of the vehicle, travel environment information relating to surroundings of the vehicle (Ferguson [0015], [0033] sensors associated with parcel transporters may determine payload, capacity, location, traffic conditions, and weather conditions; [0031] parcel transporters may be UAVs or unmanned terrestrial vehicles; [0034] parcel transporters may comprise sensors to detect weather conditions; [0036] parcel transporters may include sensors to determine available payload and capacity); 
determine whether or not movement of the ground-based moving body from the vehicle to a delivery site of the package is viable based on the travel environment information (Ferguson [0028] determine dimensions, weight, and contents of a parcel to determine types of delivery methods and delivery routes/plans; [0031] parcel transporters may be UAVs or unmanned terrestrial vehicles; [0038] parcel transporter data includes types of available parcel transporters, size of available transporters, and energy consumption of transporters in various conditions; [0051], [0063] route plans may be determined for many types of transporters; [0087] determine one or more available transporters based on historical, real-time, or predicted data such as available power capacity and physical capacity; [0104] as a part of determining the route plan the logistics system determined the availability of all transporters that could be utilized to make the delivery by analyzing the predicted locations of transporters, predicted power supply available to the transporters, the predicted loads and capacities of the transporters compared to their maximum, and predicted weather. Based on this information, it may be determined the manned transporter, UAV, and other transporters would be available; [0105] some routes for UAVs are shorter because of wind blowing in a particular direction);
determine whether or not flight of the flying moving body from the vehicle to the delivery site of the package is viable based on the travel environment information and attribute information of the package, the attribute information of the package including information on at least two of a size, a shape, a weight, and a contents of the package (Ferguson [0031] parcel transporters may be UAVs or unmanned terrestrial vehicles; [0034] parcel transporters may comprise sensors to detect weather conditions; [0037] parcel weight may impact energy consumption; [0038] parcel transporter data includes types of available parcel transporters, size of available transporters, and energy consumption of transporters in various conditions; [0051], [0063] route plans may be determined for many types of transporters; [0087] determine one or more available transporters based on historical, real-time, or predicted data such as available power capacity and physical capacity; [0104] as a part of determining the route plan the logistics system determined the availability of all transporters that could be utilized to make the delivery by analyzing the predicted locations of transporters, predicted power supply available to the transporters, the predicted loads and capacities of the transporters compared to their maximum, and predicted weather. Based on this information, it may be determined the manned transporter, UAV, and other transporters would be available; [0105] some routes for UAVs are shorter because of wind blowing in a particular direction); 
One of ordinary skill in the art would have recognized that applying the known technique of determining using the sensors of a vehicle to determine if conditions are met for a drone to be available to complete a delivery of Ferguson to Luckay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ferguson to the teaching of Luckay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sensors and availability determinations. Further, applying availability conditions to Luckay with the integration of sensors, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow increased success rates for completing drone deliveries by checking for problematic conditions for a drone before launch and thereby reducing the likelihood that the drone encounters a problem such as wind causing a reduced range of a UAV. 
Luckay, as modified above by Ferguson, teaches:
select whether or not to move the package in the cargo hold to either of the ground-based moving body or the flying moving body based on determining whether or not the movement of the ground-based moving body from the vehicle to the delivery site of the package is viable and based on determining whether or not the flight of the flying moving body from the vehicle to the delivery site of the package is viable (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; [0085] type of autonomous delivery unit allowed indication may be 1) human operator, 2) only a ground based delivery unit, 3) a ground or flying delivery unit, or 4) only a flying delivery unit may be used; [0095] divide a set of item transactions into human delivery and autonomous delivery transactions; [0103] determine whether to perform the item transaction by autonomous delivery unit), and
Regarding the following limitation:
based on a selection to not move the package in the cargo hold to either of the ground-based moving body or the flying moving body, upon a determination that the movement of the ground-based moving body from the vehicle to the delivery site of the package is not viable and the flight of the flying moving body from the vehicle to the delivery site of the package is not viable, and the vehicle being proximate to the delivery site of the package, prompt a user who corresponds to the delivery site of the package to come to the vehicle to collect the package.
Luckay, as modified above by Ferguson, teaches determining whether to perform an item transaction by an autonomous delivery vehicle, however Luckay in view of Ferguson does not teach prompting a user who corresponds to the delivery site of the package to come to the vehicle to collect the package, but Rademaker does (Rademaker [0078] operator submits a failure notification; [0079] notify the recipient of the failure; [0081] request delivery route information; [0083] rendezvous request indicates a recipient would like to meet the delivery vehicle to pick up the package for which delivery failed; [0089] notify recipient of an operator proposed rendezvous location; [0092] rendezvous acceptance notification).
One of ordinary skill in the art would have recognized that applying the known technique of allowing a user to rendezvous with a delivery vehicle to pick up a package in the event a delivery cannot be completed at the delivery location of Rademaker to the type of allowed deliveries of Luckay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rademaker to the teaching of Luckay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such rendezvous with a delivery vehicle in the event the planned type of delivery fails. Further, applying a rendezvous type delivery to Luckay, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient handling of delivery exceptions because the circumstances causing a failed delivery can be avoided completely rather than hoping the exception circumstances resolve themselves on another day and reattempting the same delivery on another day when there is still a risk of the same type of delivery failure. 

Claim 2. 
Luckay in view of Ferguson and Rademaker teaches all the elements of claim 1, as shown above. Additionally, Luckay, as modified in claim 1 by Ferguson, discloses wherein: 
the vehicle is an autonomous vehicle (Luckay [0053], [0091] the mothership may move autonomously); and 
the first processor is configured to: 
acquire position information relating to the vehicle (Luckay [0049], [0094], [0114] mothership location), 
create a travel plan (Luckay Fig. 10, Fig. 11, [0100] in block 1020, a manifest is generated for manual and autonomous item delivery sets; [0105] autonomous delivery unit transactions are ordered based on a mothership route; [0106] select a contiguous set of autonomous delivery unit transactions), and 
determine whether or not the flight of the flying moving body from the vehicle to the delivery site of the package is viable based on the travel environment information, the attribute information of the package, and at least one of the position information or the travel plan (Luckay [0085] type of autonomous delivery unit allowed indication may be 1) human operator, 2) only a ground based delivery unit, 3) a ground or flying delivery unit, or 4) only a flying delivery unit may be used; [0095] divide a set of item transactions into human delivery and autonomous delivery transactions; [0102] determine available autonomous delivery units based on charge level, model number, and range; [0103] determine whether to perform the item transaction by autonomous delivery unit).

Claim 4. 
Luckay in view of Ferguson and Rademaker teaches all the elements of claim 1, as shown above. Additionally, Luckay discloses wherein: 
the vehicle is an autonomous vehicle (Luckay [0053], [0091] the mothership may move autonomously); and 
the first processor is configured to: 
acquire position information relating to the vehicle (Luckay [0049], [0094], [0114] mothership location), 
create a travel plan (Luckay Fig. 10, Fig. 11, [0100] in block 1020, a manifest is generated for manual and autonomous item delivery sets; [0105] autonomous delivery unit transactions are ordered based on a mothership route; [0106] select a contiguous set of autonomous delivery unit transactions), and 
determine whether or not the movement of the ground-based moving body from the vehicle to the delivery site of the package is viable based on the travel environment information, delivery site information relating to the delivery site of the package, and at least one of the position information, or the travel plan (Luckay [0085] type of autonomous delivery unit allowed indication may be 1) human operator, 2) only a ground based delivery unit, 3) a ground or flying delivery unit, or 4) only a flying delivery unit may be used; [0095] divide a set of item transactions into human delivery and autonomous delivery transactions; [0102] determine available autonomous delivery units based on charge level, model number, and range; [0103] determine whether to perform the item transaction by autonomous delivery unit).

Claim 5. 
Luckay in view of Ferguson and Rademaker teaches all the elements of claim 1, as shown above. Additionally, Luckay discloses wherein: 
the first bay is disposed at a vehicle lower side of the cargo hold (Luckay [0052], [0062] autonomous delivery units are stored in the mothership; Fig. 2B items 252, 254; [0057] dispense outbound items; [0058] autonomous delivery unit drives to inbound and outbound portions of the mothership; [0061] mothership embodiments may include any combination of components and functionalities; [0062], [0064] ramp); and 
the second bay is disposed further toward a vehicle upper side than the first bay (Luckay Fig. 2C Item 262; [0052] autonomous delivery units are stored in the mothership; [0060], [0066] mothership includes top hatches 262 to accommodate aerial autonomous delivery units; [0061] mothership embodiments may include any combination of components and functionalities).

Claim 6. 
Luckay in view of Ferguson and Rademaker teaches all the elements of claim 5, as shown above. Additionally, Luckay discloses: 
a sorting room that is disposed in the cargo hold so as to be adjacent to both the first bay and the second bay, and in which the package, when stored, is sorted for either the ground-based moving body or the flying moving body (Luckay [0052] loading arm may access items stored inside the mothership; [0055] mothership includes item storage; [0056] robotic arm may place an item from within the mothership onto an autonomous delivery unit; [0057] items can be placed onto the autonomous delivery units within the mothership; [0062], [0066] freight bay), 
wherein the sorting room sorts by moving the package toward a vehicle lower side toward the ground-based moving body, or by sliding the package toward the flying moving body (Luckay [0055] mothership includes item storage; [0056] robotic arm may place an item from within the mothership onto an autonomous delivery unit; [0057] items can be placed onto the autonomous delivery units within the mothership by the robotic arm; [0062], [0066] freight bay).

Claim 9. 
Luckay discloses a delivery system comprising: 
a vehicle (Luckay [0052]-[0053], [0060]-[0062], [0091] mothership) comprising:
a first bay configured to accommodate a ground-based moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; [0052], [0062] autonomous delivery units are stored in the mothership; Fig. 2B items 252, 254; [0057] dispense outbound items; [0058] autonomous delivery unit drives to inbound and outbound portions of the mothership; [0061] mothership embodiments may include any combination of components and functionalities; [0062], [0064] ramp); 
a second bay configured to accommodate a flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; Fig. 2C Item 262; [0052] autonomous delivery units are stored in the mothership; [0060], [0066] mothership includes top hatches 262 to accommodate aerial autonomous delivery units; [0061] mothership embodiments may include any combination of components and functionalities); 
a cargo hold connected to both the first bay and the second bay, and configured to store a package which is movable to either the ground-based moving body or the flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; [0055] mothership includes item storage; [0056] robotic arm may place an item from within the mothership onto an autonomous delivery unit; [0057] items can be placed onto the autonomous delivery units within the mothership; [0062], [0066] freight bay); 
a first memory (Luckay Fig. 7 [0081], [0083] memory 775); and 
a first processor connected to the first memory (Luckay Fig. 7 [0081], [0082] control computer; [0084] control computer performs operations stored on the memory), 
the first processor being configured to select whether or not to move the package in the cargo hold to either of the ground-based moving body or the flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; [0085] type of autonomous delivery unit allowed indication may be 1) human operator, 2) only a ground based delivery unit, 3) a ground or flying delivery unit, or 4) only a flying delivery unit may be used; [0095] divide a set of item transactions into human delivery and autonomous delivery transactions; [0103] determine whether to perform the item transaction by autonomous delivery unit),
the ground-based moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft), and 
the flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft), 
the vehicle including a window in a wall of the second bay (Luckay Fig. 2A Item 215, [0052] access portal; [0066] in some aspects the freight bay does not include sides), 
the flying moving body including a second memory and a second processor connected to the second memory (Luckay [0107], [0109] autonomous delivery unit control computer), and 
the second processor being configured to: 
detect flight environment information relating to surroundings of the flying moving body through the window (Luckay [0107] autonomous delivery unit includes proximity sensors; [0108] autonomous delivery unit may receive GPS location and proximity sensor input), and 
Regarding the following limitation:
determine whether or not flight of the flying moving body from the vehicle to a delivery site of the package is viable based on the flight environment information and attribute information of the package, the attribute information of the package including information on at least two of a size, a shape, a weight, and a contents of the package,
Luckay discloses determining whether or not an ADU is viable based on environmental information and attribute information of the package (Luckay [0085] type of autonomous delivery unit allowed indication may be 1) human operator, 2) only a ground based delivery unit, 3) a ground or flying delivery unit, or 4) only a flying delivery unit may be used; [0099] range of ADU is impacted by weight and type of ground; [0102] determine available autonomous delivery units based on charge level, model number, and range; [0103] determine whether to perform the item transaction by autonomous delivery unit). However, Luckay does not teach determining flight viability based on flight environment and at least two of the claimed package attributes, but Ferguson does (Ferguson [0028] determine dimensions, weight, and contents of a parcel to determine types of delivery methods and delivery routes/plans; [0031] parcel transporters may be UAVs or unmanned terrestrial vehicles; [0037] parcel weight may impact energy consumption; [0038] parcel transporter data includes types of available parcel transporters, size of available transporters, and energy consumption of transporters in various conditions; [0051], [0063] route plans may be determined for many types of transporters; [0087] determine one or more available transporters based on historical, real-time, or predicted data such as available power capacity and physical capacity; [0104] as a part of determining the route plan the logistics system determined the availability of all transporters that could be utilized to make the delivery by analyzing the predicted locations of transporters, predicted power supply available to the transporters, the predicted loads and capacities of the transporters compared to their maximum, and predicted weather. Based on this information, it may be determined the manned transporter, UAV, and other transporters would be available; [0105] some routes for UAVs are shorter because of wind blowing in a particular direction).  
One of ordinary skill in the art would have recognized that applying the known technique of determining using the sensors of a vehicle to determine if conditions are met for a drone to be available to complete a delivery of Ferguson to Luckay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ferguson to the teaching of Luckay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sensors and availability determinations. Further, applying availability conditions to Luckay with the integration of sensors, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow increased success rates for completing drone deliveries by checking for problematic conditions for a drone before launch and thereby reducing the likelihood that the drone encounters a problem such as wind causing a reduced range of a UAV. 
Regarding the following limitation:
wherein the first processor is further configured to, based on a selection to not move the package in the cargo hold to either of the ground-based moving body or the flying moving body, and the vehicle being proximate to the delivery site of the package, prompt a user who corresponds to the delivery site of the package to come to the vehicle to collect the package.
Luckay, as modified above by Ferguson, teaches determining whether to perform an item transaction by an autonomous delivery vehicle, however Luckay in view of Ferguson does not teach prompting a user who corresponds to the delivery site of the package to come to the vehicle to collect the package, but Rademaker does (Rademaker [0078] operator submits a failure notification; [0079] notify the recipient of the failure; [0081] request delivery route information; [0083] rendezvous request indicates a recipient would like to meet the delivery vehicle to pick up the package for which delivery failed; [0089] notify recipient of an operator proposed rendezvous location; [0092] rendezvous acceptance notification).
One of ordinary skill in the art would have recognized that applying the known technique of allowing a user to rendezvous with a delivery vehicle to pick up a package in the event a delivery cannot be completed at the delivery location of Rademaker to the type of allowed deliveries of Luckay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rademaker to the teaching of Luckay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such rendezvous with a delivery vehicle in the event the planned type of delivery fails. Further, applying a rendezvous type delivery to Luckay, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient handling of delivery exceptions because the circumstances causing a failed delivery can be avoided completely rather than hoping the exception circumstances resolve themselves on another day and reattempting the same delivery on another day when there is still a risk of the same type of delivery failure.

Claim 11. 
Luckay discloses a delivery system comprising: 
a ground-based moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft), 
a flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft), 
a vehicle configured to accommodate the ground-based moving body and the flying moving body (Luckay Fig. 2B items 252, 254; Fig. 2C Item 262; [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; [0052], [0062] autonomous delivery units are stored in the mothership; [0057] dispense outbound items; [0058] autonomous delivery unit drives to inbound and outbound portions of the mothership; [0060], [0066] mothership includes top hatches 262 to accommodate aerial autonomous delivery units; [0061] mothership embodiments may include any combination of components and functionalities; [0062], [0064] ramp) and 
configured to store a package capable of being transferred to the ground-based moving body or the flying moving body (Luckay [0051] autonomous delivery units may be a combination of ground vehicles or aircraft; [0055] mothership includes item storage; [0056] robotic arm may place an item from within the mothership onto an autonomous delivery unit; [0057] items can be placed onto the autonomous delivery units within the mothership; [0062], [0066] freight bay), and 
a processing server capable of communicating with at least the vehicle (Luckay [0081] wireless hub of the vehicle; [0122], [0123]), 
the processing server including: 
a memory (Luckay [0121], [0123]), and 
a processor connected to the memory (Luckay [0122], [0123]); and 
Regarding the following limitation:
the processor being configured to: 
acquire, from the vehicle, movement viability information relating to whether or not movement of the ground-based moving body from the vehicle to a delivery site of the package is viable and flight viability information relating to whether or not flight of the flying moving body from the vehicle to the delivery site of the package is viable, the viability information relating to whether or not flight of the flying moving body from the vehicle to the delivery site of the package is viable being based at least on attribute information of the package, the attribute information of the package including information on at least two of a size, a shape, a weight, and a contents of the package, 
Luckay discloses determining whether or not an ADU is viable based on attribute information of the package (Luckay [0085] type of autonomous delivery unit allowed indication may be 1) human operator, 2) only a ground based delivery unit, 3) a ground or flying delivery unit, or 4) only a flying delivery unit may be used; [0095] divide a set of item transactions into human delivery and autonomous delivery transactions; [0099] range of ADU is impacted by weight and type of ground; [0102] determine available autonomous delivery units based on charge level, model number, and range; [0103] determine whether to perform the item transaction by autonomous delivery unit). However, Luckay does not teach determining flight and ground viability based on at least two of the claimed package attributes, but Ferguson does (Ferguson [0028] determine dimensions, weight, and contents of a parcel to determine types of delivery methods and delivery routes/plans; [0031] parcel transporters may be UAVs or unmanned terrestrial vehicles; [0037] parcel weight may impact energy consumption; [0038] parcel transporter data includes types of available parcel transporters, size of available transporters, and energy consumption of transporters in various conditions; [0051], [0063] route plans may be determined for many types of transporters; [0087] determine one or more available transporters based on historical, real-time, or predicted data such as available power capacity and physical capacity; [0104] as a part of determining the route plan the logistics system determined the availability of all transporters that could be utilized to make the delivery by analyzing the predicted locations of transporters, predicted power supply available to the transporters, the predicted loads and capacities of the transporters compared to their maximum, and predicted weather. Based on this information, it may be determined the manned transporter, UAV, and other transporters would be available; [0105] some routes for UAVs are shorter because of wind blowing in a particular direction).  
One of ordinary skill in the art would have recognized that applying the known technique of determining using the sensors of a vehicle to determine if conditions are met for a drone to be available to complete a delivery of Ferguson to Luckay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ferguson to the teaching of Luckay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sensors and availability determinations. Further, applying availability conditions to Luckay with the integration of sensors, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow increased success rates for completing drone deliveries by checking for problematic conditions for a drone before launch and thereby reducing the likelihood that the drone encounters a problem such as wind causing a reduced range of a UAV. 
Luckay discloses:
acquire position information relating to a position of the vehicle (Luckay [0049], [0094], [0114] mothership location), and 
Regarding the following limitation:
notify a user corresponding to a delivery site of the package of arrival of the package in a case in which the movement viability information indicates that movement is not viable and the flight viability information indicates that flight is not viable, when the position of the vehicle is also proximate to the delivery site of the package, and prompt the user who corresponds to the delivery site of the package to come to the vehicle to collect the package,
Luckay discloses a situation in which a ground based moving body and a flying moving body are not viable (Luckay [0085]; [0095]). However, Luckay does not discloses notifying a user corresponding to a delivery site about the viability when the vehicle is proximate to the delivery site and prompting the user who corresponds to the deliveyr site of the package to come to the vehicle to collect the package, but Rademaker does (Rademaker [0078] operator submits a failure notification; [0079] notify the recipient of the failure; [0081] request delivery route information; [0083] rendezvous request indicates a recipient would like to meet the delivery vehicle to pick up the package for which delivery failed; [0089] notify recipient of an operator proposed rendezvous location; [0092] rendezvous acceptance notification).
One of ordinary skill in the art would have recognized that applying the known technique of allowing a user to rendezvous with a delivery vehicle to pick up a package in the event a delivery cannot be completed at the delivery location of Rademaker to the type of allowed deliveries of Luckay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rademaker to the teaching of Luckay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such rendezvous with a delivery vehicle in the event the planned type of delivery fails. Further, applying a rendezvous type delivery to Luckay, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient handling of delivery exceptions because the circumstances causing a failed delivery can be avoided completely rather than hoping the exception circumstances resolve themselves on another day and reattempting the same delivery on another day when there is still a risk of the same type of delivery failure.
Luckay does not disclose the following limitation, but Ferguson does:
wherein the vehicle is configured to detect, using one or more environmental sensors of the vehicle, travel environment information relating to surroundings of the vehicle, and determine the movement viability information and the flight viability information based on the travel environment information (Ferguson [0015], [0033] sensors associated with parcel transporters may determine payload, capacity, location, traffic conditions, and weather conditions; [0028] determine dimensions, weight, and contents of a parcel to determine types of delivery methods and delivery routes/plans; [0031] parcel transporters may be UAVs or unmanned terrestrial vehicles; [0034] parcel transporters may comprise sensors to detect weather conditions; [0036] parcel transporters may include sensors to determine available payload and capacity; [0037] parcel weight may impact energy consumption; [0038] parcel transporter data includes types of available parcel transporters, size of available transporters, and energy consumption of transporters in various conditions; [0051], [0063] route plans may be determined for many types of transporters; [0087] determine one or more available transporters based on historical, real-time, or predicted data such as available power capacity and physical capacity; [0104] as a part of determining the route plan the logistics system determined the availability of all transporters that could be utilized to make the delivery by analyzing the predicted locations of transporters, predicted power supply available to the transporters, the predicted loads and capacities of the transporters compared to their maximum, and predicted weather. Based on this information, it may be determined the manned transporter, UAV, and other transporters would be available; [0105] some routes for UAVs are shorter because of wind blowing in a particular direction).
One of ordinary skill in the art would have been motivated to include the teachings of Ferguson in the system of Luckay for the same reasons discussed above in claim 1.

Claim 13.
Luckay in view of Ferguson and Rademaker teaches all the elements of claim 9, as shown above. Luckay does not disclose the following limitation, but Ferguson does: 
wherein the flight environment information includes at least one of outside weather, outside brightness, and whether there is an obstacle present (Ferguson [0015], [0033] sensors associated with parcel transporters may determine payload, capacity, location, traffic conditions, and weather conditions; [0031] parcel transporters may be UAVs or unmanned terrestrial vehicles; [0034] parcel transporters may comprise sensors to detect weather conditions).
One of ordinary skill in the art would have been motivated to include the teachings of Ferguson in the system of Luckay for the same reasons discussed above in claim 9.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luckay in view of Ferguson and Rademaker further in view of Gillen et al. (U.S. P.G. Pub. 2018/0232693 A1), hereinafter Gillen.

Claim 7. 
Luckay in view of Ferguson and Rademaker teaches all the elements of claim 1, as shown above. Regarding the following limitation: 
move the package in the cargo hold to the flying moving body in preference to the ground-based moving body in a case in which the movement of the ground-based moving body from the vehicle to the delivery site of the package is viable and the flight of the flying moving body from the vehicle to the delivery site of the package is also viable.
Luckay discloses wherein either a ground or flying delivery is viable (Luckay [0085] type of autonomous delivery unit allowed indication may be 3) a ground or flying delivery unit). However, Luckay does not disclose a preference between flying and ground deliveries, but Gillen does (Gillen [0064], [0072], [0108] transportation preferences include how the unit is transported (by air, by land)). One of ordinary skill in the art would have recognized that applying the known technique of considering transportation preference of Gillen to Luckay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gillen to the teaching of Luckay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transportation preference for either air or ground transportation. Further, applying transportation preferences to Luckay, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow increased recipient satisfaction by accounting for preferences in situations when there is more than one transportation option available.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luckay in view of Ferguson and Rademaker further in view of Kantor et al. (U.S. P.G. Pub. 2016/0196525 A1), hereinafter Kantor.

Claim 12. 
Luckay in view of Ferguson and Rademaker teaches all the elements of claim 11, as shown above. However, Luckay does not disclose wherein the processor is configured to 
confer a reward to the user enabling a product to be obtained in a case in which the user collects the package from the vehicle (Kantor [0056] reward for accepting payloads on behalf of operators of UAVs).
One of ordinary skill in the art would have recognized that applying the known technique of using incentives to prevent failed deliveries of Kantor to Luckay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kantor to the teaching of Luckay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such incentives for a user to prevent a failed UAV delivery attempt. Further, applying user incentives to Luckay, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the system to reduce the occurrence of expensive redelivery attempts thereby saving costs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628